Title: To James Madison from John Leonard, ca. 1 March 1803 (Abstract)
From: Leonard, John
To: Madison, James


Ca. 1 March 1803. “My connections & standing in commercial business rendering such an appointment more than commonly advantagious to myself, and affording opportunities of performing its Duties in a manner (as I trust) peculiarly satisfactory & useful to my Countrymen, I have determined to solicit … the American consulship for Barcelona.” Was apprenticed to a respectable mercantile house in Philadelphia and embarked “at an early age” for Europe, where he gained insights into the laws and regulations of trading nations. Conducted “a minute & active research” into the commercial policy, ordinances, and customs of Spain. Has rendered “essential aids & services” to Americans embarrassed in Spanish ports through ignorance of the local language and customs “and in many cases from the want of sympathy & Zeal of those entrusted with the consular functions.” Does not mean to censure U.S. agents in Spain. Is aware how seldom American merchants settle there and of the necessity of appointing foreigners. Refers JM to General Sumter, General Smith, and Mr. Elmendorf for his qualifications and general character. If appointed, he will strive to prove worthy of confidence.
 

   
   RC (DNA: RG 59, LAR, 1809–17, filed under “Leonard”). 5 pp. Undated. Conjectural date assigned by comparison with Thomas Sumter to JM, 3 Mar. 1803. Docketed by Jefferson.



   
   On 9 Dec. 1803 Leonard was appointed consul at Barcelona in place of William Willis (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459).


